Grant, J.
{after stating the facts). 1. Thepieadings . show three issues. The declaration presents the issue of the negligence of the defendant as a ground of liability for the plaintiff’s injury. The plea presents the issue of accord and satisfaction, and the age of the plaintiff. The question of accord and satisfaction was eliminated from the consideration of the jury, because it was admitted that the agreement was executed. It was binding upon her as held by the trial court in that case and by this court upon appeal until she became of age. No issue of fact was passed upon by the jury. The merits of the plaintiff’s claim in her declaration clearly were not adjudicated. Plaintiff was properly in court. Any judgment rendered upon the suit is as binding upon her as it would have been upon one sui juris. The very purpose of appointing a next friend or guardian ad litem is to put the infant or incompetent in court where his rights can be adjudicated, and, if adverse to him, the judgment or decree will bind him for all time as would a decree in his favor against the party sui juris. What was the question litigated in the former suit, and which is now res judicata ? The judgment is not in the usual form. The usual recital in a *53judgment based upon the verdict of the jury is “after hearing the proofs and allegations,” etc. The recital in this judgment shows that there were only proofs and allegations of the parties in part. For some reason, which is not shown by the judgment, a verdict was directed. It is certainly competent under the repeated decisions of this court to resort to the record to show why the court directed a verdict, and what was the issue upon which direction was made. Bond v. Markstrum, 102 Mich. 11, and authorities there cited; Aldine Manfg. Co. v. Barnard, 84 Mich. 632; Harris v. Clark, 74 Mich. 334; Black v. Miller, 75 Mich. 323; McKinney v. Curtiss, 60 Mich. 611. The record in the former- case, and the opinion of the same case in this court, show that the only question passed upon in the former trial, and which was the basis of the judgment, is that the plaintiff was as incompetent to disaffirm her contract as an infant as she was to make it. Plaintiff insisted that she could disaffirm while an infant, while the defendant insisted that she could not. No issue of fact was passed upon by either the court or the jury. One question of law was passed upon, and that was, could she, under her own theory, maintain the suit ? We think that her right to repudiate her contract and maintain a suit after she became of age was not adjudicated in that suit.
2. Defendant made a motion for a new trial, one ground of which was that the verdict was contrary to the overwhelming weight of the evidence. The only evidence •of plaintiff’s age was given by herself. In deciding the motion the court said only this:
“ The question of whether the plaintiff was 21 years of age at the time of the settlement was fully and fairly submitted to the jury, and the jury found that she was not 21 years of age.”
The learned circuit judge did not discuss the evidence as to her age, or determine except indirectly where the great preponderance lay. Plaintiff testified that she ran away from home when she was 14 years of age. Under *54her own testimony and admissions, she had been arrested several times as a criminal, and was a woman of immoral character. She did not produce the testimony of either her father or mother, although her mother was then living in Ypsilanti, a short distance from the place of trial, and her father was a resident of Bowling Green, Ohio. She brought her first suit as an adult. Her attorneys and. the defendant dealt with her as an adult, settled with her and paid her $750 as an adult. Her attorneys, Look & Humphrey, certainly understood that she was of age. Mr. Ashley Pond, one of the attorneys for the defendant, settled with her upon that basis. She gave the following testimony:
“ Q. How many times did you give your age in Detroit to the police officers ?
“A. I don’t remember that now. I remember giving my age once; but I don’t remember of giving it to anybody else.
“ Q. Didn’t you give your age to the officers in Detroit on October 14, 1896 ?
“A. I don’t remember what date it was.
“ Q. And didn’t you give it on April 19, 1897 ?
“A. I don’t remember.
“ Q. And on November 28, 1897 ?
“A. I don’t remember; not that I remember of.
“ Q. Were you not asked your age every time you was arrested in Detroit by the officers F
“A. Yes, sir; I guess I was.
“ Q. You were, every time ?
“A. Yes, sir.
“ Q. How many times ?
“A. I don’t remember that. I don’t remember how many times I was arrested in Detroit, or what age I gave at any time.
“ Q. Do you remember whether you gave the same age each time, or did you give a different age ?
“A. That I don’t remember.
“ Q. Each time you were arrested in Toledo were you> asked your age by the officers ?
“ A. Certainly.
“ Q. They always did ?
“A. I guess they did.
*55“ Q. Didn’t they have a book there and mark down what you told them ?
“A. Yes, sir; they marked down something.
“ Q. How many times did they do that in Toledo ?
“ A. I don’t remember that.”
She admitted having lived in Detroit and Toledo under two aliases. She wrote a letter to .her father, dated September 4, 1896, in which she said:
“ I have been trying to think what to send Mablé for a birthday present, as her birthday is the 30th of this month, and mine is the 24th. Almost 19 years old, or is it 18 , years ?”
The police officers in Detroit and Toledo testified as to her arrests, and produced their record of the age she then gave. On these occasions she gave her age as 19, and she does not deny that she .so told the officers. Under these statements, she was more than 21 years of age at the time of the settlement. Upon this point the preponderance of the evidence is so overwhelming in favor of the defendant that we think the court should have granted a new trial. It would seem that a jur-y must, in some manner, have been prejudiced in finding that she was not 21 years of age at the time of the settlement.
3. Counsel for plaintiff were guilty of misconduct, which entitled the defendant to a new trial. In ’opening the case to the jury one of her attorneys, Mr. Baldwin, charged that the settlement was procured by fraud. Upon counsel for the defendant’s excepting to such statement, her attorney, Mr. Humphrey, said:
“ I presume it would not be fraud upon the part of your company to settle with a girl 19 years old, and that they had no right to — ”
The court warned the attorney to confine himself in his statement to what he expected to prove by competent evidence. The counsel still proceeded to charge fraud, and stated that when plaintiff arrived in Detroit from Toledo, in response to directions from her attorneys, she met Mr. Look and an agent or attorney of the defendant, that they *56laid down a bunch‘of papers before her, and that she, relying upon Mr. Look’s statement, signed the papers. There was no testimony of any fraud upon the part of the defendant in making this settlement. No attorney or agent for the road was present at the time she signed it. She testified that no one acting for the defendant was present. She had no interview with any agent or attorney of the railroad company in making the settlement. Counsel for plaintiff, against the objection and exception of the defendant, persistently introduced testimony showing how the settlement was made between her and her attorney, how much of the money paid she received, and stated that her attorney “was really acting as attorney for the railroad company.” Plaintiff also testified that her attorney kept her all night in her room at the hotel, and would not let her go to the dining room for her meals. Plaintiff’s counsel also offered to show that her father had stated to a third person what her age was. After the court had ruled this testimony incompetent her counsel immediately afterwards renewed the subject by asking:
“ When John H. Macomb [her father] made any statement to you, was he under oath ? ”
Upon this being ruled out, counsel again stated:
“We wish to show that an attorney of the defendant' was present at this time and asked this man, and obtained this information acting for the defendant.”
The incompetency of the testimony offered is too clear to require argument. To hold that plaintiff’s attorneys did not know it was incompetent would reflect upon their knowledge of the law. The damaging effect of such a course before a jury is apparent, and, it is fair to presume, accounts for the verdict. The sole question under the pleadings was the age of the plaintiff. There .was no evidence and no attempt on the part of the plaintiff to produce any to show that the defendant was guilty of any fraudulent conduct. The relations between her and her attorneys, the representations they or either of them made *57to her, the amount of money she received, and other like things, had no place in this suit, and should not have been mentioned. No reference should have been made to what transpired between her and her attorneys, as the defendant is in no manner responsible therefor.
4. As affecting the credibility of the witness Look, who was a witness for the -defendant, plaintiff introduced in evidence the record proceedings taken for the disbarment of Mr. Look as an attorney at law, and the findings of the court thereon. We think the testimony was competent. A record of conviction is competent evidence to affect a witness’ credibility. The charges of criminal conduct and the findings thereon were specific. This case does not fall within the rule of Dickinson v. Dustin, 21 Mich. 561, where no specific charge was made, and the attorney acknowledged some misconduct and resigned his license to practice law. What the misconduct was did not appear, and it was held not to be a record of conviction such as could be used in impeaching a witness.
Judgment reversed, and new trial ordered.
Carpenter, C. J., and Montgomery, Hooker, and Moore, JJ., concurred.